Citation Nr: 0317912	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-06 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
cataract/glaucoma of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1980.

The current appeal arose from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  




The RO, in pertinent part, granted entitlement to a temporary 
total convalescence evaluation for the service-connected left 
eye disability based on hospitalization pursuant to the 
provisions of 38 C.F.R. § 4.30 (2002) effective August 31, 
1998, and reinstated the prior 30 percent evaluation 
effective December 1, 1998.

In January 2000 the RO, in pertinent part, affirmed the 30 
percent evaluation for the service-connected disability of 
the left eye.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

As the Board noted earlier, the current appeal arose from a 
November 1999 rating decision wherein the RO granted 
entitlement to a temporary total convalescence evaluation, 
but continued the prior 30 percent evaluation for the 
appellant's service-connected left eye disability.  The RO 
provided a Statement of the Case in February 2002, and the 
veteran filed a substantive appeal in May 2002.  However, she 
did not indicate on the VA Form 9 (Appeal to Board of 
Veterans' Appeals) whether she desired a hearing.




It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).  

The Board finds that the absence of any indication on the 
veteran's part as to whether she wishes to have a hearing in 
connection with her appeal constitutes a procedural defect 
which must be remedied at the RO.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a) and 3.326(a)).

Accordingly, this case is remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the appellant, 
through her representative if 
appropriate, for the purpose of 
ascertaining whether in fact she desires 
a hearing prior to appellate review of 
her claim.  In accordance with the 
appellant's elected preference if any, RO 
hearing, Travel Board or video conference 
hearing, the RO should take the necessary 
actions to ensure that her wishes are 
honored.

3.  If it is the expressed desire of the 
appellant to have a hearing at the RO, 
the local representative should be 
afforded an opportunity to review the 
claims folder and submit a presentation.  
Notice should be sent to the appellant 
and her service representative, a copy of 
which should be associated with the 
claims file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

